UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8009


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KRYSTAL NICOLE BARBER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:08-cr-00090-RAJ-TEM-1; 2:09-cv-00250-RAJ)


Submitted:   February 18, 2010            Decided:   February 26, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Krystal Nicole Barber, Appellant Pro Se.        Kevin Michael
Comstock, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Krystal    Nicole      Barber      seeks    to    appeal   the    district

court’s order denying relief on her 28 U.S.C.A. § 2255 (West

Supp.    2009)    motion.        The     order      is    not    appealable      unless     a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional         right.”         28    U.S.C.      § 2253(c)(2)       (2006).         A

prisoner       satisfies        this        standard      by     demonstrating           that

reasonable       jurists      would     find      that     any    assessment        of     the

constitutional         claims    by    the    district      court    is   debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                We have

independently reviewed the record and conclude that Barber has

not     made    the    requisite       showing.           Accordingly,      we      deny    a

certificate       of     appealability        and      dismiss     the    appeal.           We

dispense       with    oral     argument       because      the     facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 DISMISSED



                                              2